Citation Nr: 0939984	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-43 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for nosebleeds.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an initial rating higher than 20 percent 
for a cervical spine disability.

7.  Entitlement to an increased initial rating for a lumbar 
spine disability, rated as 10 percent disabling for the 
neurological manifestations affecting the left lower 
extremity, since March 1, 2004, and as 10 percent disabling 
for the orthopedic manifestations for the period from March 
1, 2004, to January 27, 2009, and as 20 percent disabling for 
the orthopedic manifestations since January 28, 2009.

8.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder disability.

9.  Entitlement to an initial compensable rating for a right 
knee disability.

10.  Entitlement to an initial compensable rating for a left 
knee disability.

11.  Entitlement to an initial compensable rating for the 
residuals of a right ring finger injury.

12.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD) with hiatal 
hernia.

13.  Entitlement to an initial compensable rating for the 
residuals of a left inguinal hernia repair.

14.  Entitlement to an initial compensable rating for the 
residuals of a left orchiectomy.

15.  Entitlement to an initial compensable rating for the 
residuals of a right epididymal cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction subsequently was transferred to 
the RO in Columbia, South Carolina.  In April 2008, the Board 
remanded the claims for additional development.

The issues of entitlement to service connection for a sleep 
disorder and entitlement to an increased initial rating for a 
lumbar spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a qualifying chronic disability 
(affecting the left ankle or left wrist) that has manifested 
to a degree of 10 percent.

2. The Veteran does not have a currently diagnosed left wrist 
or ankle disability that is etiologically related to his 
active service.

3.  The Veteran's nosebleeds (epistaxis) first manifested 
during his active service.

4.  The Veteran's headaches (migraines) first manifested 
during his active service.

5.  Throughout the pendency of the appeal, the Veteran's 
cervical spine disability has been manifested by combined 
range of motion of the cervical spine not greater than 170 
degrees, forward flexion of the cervical spine to 45 degrees, 
and by no incapacitating episodes during the past 12 months.  
Ankylosis or neurological manifestations have not been shown.

6.  Throughout the pendency of the appeal, the Veteran's left 
shoulder disability has been manifested by subjective 
complaints of pain and objective evidence of arthritis, 
tenderness, and limitation of motion of his left arm to the 
shoulder level.

7.  Throughout the pendency of the appeal, the Veteran's 
right knee disability has been manifested by subjective 
complaints of pain.  Objective manifestations include full 
extension to 0 degrees, and full flexion to 140 degrees, 
without pain.  There is no clinical evidence of tenderness, 
effusion, ankylosis, subluxation, instability, dislocation, 
locking or arthritis.

8.  Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain.  Objective manifestations include full extension to 
0 degrees, and full flexion to 140 degrees, with crepitus but 
without pain.  Tenderness, effusion, ankylosis, subluxation, 
instability, dislocation, locking or arthritis have not been 
demonstrated.

9.  Throughout the pendency of the appeal, the Veteran's 
right ring finger disability has been manifested by 
subjective complaints of pain and nearly full range of motion 
(range of motion of the metacarpophalangeal joint from 0 to 
90 degrees, without pain; range of motion of the proximal 
interphalangeal (PIP) joint from 0 to 80 degrees, with pain 
at 80 degrees; and range of motion of the distal 
interphalangeal (DIP) joint from 0 to 90 degrees, without 
pain).  The Veteran is able to close the hand, with the 
exception of a 1 cm gap between the tip of the right ring 
finger and the transverse crease, and there is no evidence of 
muscle atrophy of the intrinsic muscles of the right hand.  
There is no evidence of weakness, fatigability, 
incoordination, or pain on use; the disability does not 
produce loss of function of the Veteran's right hand.  X-ray 
evidence of arthritis or ankylosis of the right ring finger 
has not been shown.  

10.  Throughout the pendency of the appeal, the Veteran's 
GERD with hiatal hernia has been manifested by occasional 
abdominal distress, nausea, and dysphagia, and frequent 
heartburn and regurgitation.  It has not been manifested by 
material weight loss, or vomiting, or any other symptoms 
productive of considerable impairment of health.
11.  There has been no recurrence of a left inguinal hernia 
since the June 1987 herniorrhaphy.  Throughout the pendency 
of the appeal, there have been no current residuals of the 
inguinal hernia repair aside from the surgical scar which is 
not painful or tender on examination and does not limit the 
function of the affected part.

12.  Throughout the pendency of the appeal, the Veteran's 
residuals of a left orchiectomy have been manifested by no 
more than a missing left testicle.

13.  Throughout the pendency of the appeal, the Veteran's 
right epididymal cyst has measured 1 cm in diameter.  It is 
not tender or painful, and has not been productive of renal 
or voiding dysfunction.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 
3.303, 3.317.

3.  Nosebleeds (epistaxis) were incurred in active service.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

4.  Headaches (migraines) were incurred in active service.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

5.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242 (2009).  

6.  The criteria for an initial rating of 20 percent, but no 
more, for a left shoulder disability have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, DCs 5003, 
5010, 5200, 5201, 5202, 5203 (2009).

7.  The criteria for initial compensable ratings for right 
and left knee disabilities have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.17a, DCs 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2009).

8.  The criteria for an initial compensable rating for a 
right ring finger disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71a, DCs 5010, 5155, 5227, 5230; 4.73, 
DCs 5307, 5308 (2009).

9.  The criteria for an initial rating higher than 10 percent 
for GERD with hiatal hernia have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R §§ 4.1-4.14, 4.114, DC 7346 (2009).

10.  The criteria for an initial compensable rating for a 
left inguinal hernia, status post herniorrhaphy have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.20, 4.114, DC 
7338; 4.118, DCs 7801-05 (2009).

11.  The criteria for an initial compensable rating for the 
residuals of a left orchiectomy have not been met. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.115b, DC 7524 
(2009).

12.  The criteria for an initial compensable rating for a 
right epididymal cyst have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.303, 3.310, 3.159, 4.115a, 4.115b, DC 7529 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge 
may be established by statements or actions by the claimant 
or the claimant's representative demonstrating an awareness 
of what is necessary to substantiate his or her claim.  Id. 
at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  Because prejudice exists only if an error affects 
the essential fairness of the adjudication, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support the claims based on notice that was 
provided during the course of the appeal, as explained more 
fully below.  

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence to show that 
his left ankle, left wrist, nosebleeds, and headaches were 
related to his service, and that his service-connected 
disabilities were more severe than the current disability 
ratings reflected.  In particular, the Veteran stated 
repeatedly that left ankle, left wrist, nosebleeds, and 
headaches first manifested in service, and he informed VA 
examiners of the reasons why he felt his service-connected 
disabilities were more severe than currently rated.

The Veteran's claims for increased ratings arise from his 
disagreement with the initial evaluations assigned following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
Veteran with respect to his increased rating claims.

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claim for increased ratings, 
the Board notes that pertinent records from all relevant 
sources identified by him, and for which he authorized VA to 
request, have been associated with the claims folder.  38 
U.S.C.A. § 5103A.  In addition, the Veteran was provided a VA 
examination in January 2009, and there is no indication that 
his service-connected disabilities have worsened since that 
time.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced as a result of the 
Board's adjudication of his claims for increased ratings.

With respect to the claims for service connection for 
headaches and nosebleeds, the Board finds that given the 
favorable disposition of the claims, a discussion regarding 
VA's duties to notify and assist the Veteran with respect to 
these claims is not necessary.

With respect to the claims for service connection for left 
wrist and left ankle disabilities, in November 2003 letters, 
prior to the initial adjudication of his claims, the RO 
notified the Veteran of the elements necessary to establish 
his claims of service connection for left wrist and left 
ankle disabilities.  The letter notified him of the first 
element, i.e., that the evidence needed to show that the 
disabilities were related to service.  The letter also 
satisfied the second and third elements because they advised 
him of the evidence he was responsible for submitting and 
identified the evidence that VA would obtain.  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's claims were most recently 
readjudicated in May 2009, after providing him with an 
opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notify and assist.  

The Board notes further that the Veteran was provided notice 
in April 2008 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran a VA 
examination with respect to the claims for service connection 
for left ankle and wrist disabilities in January 2009.  In a 
September 2009 statement, the Veteran's service 
representative contended that the nurse practitioner who 
conducted the VA examination in January 2009 was not 
qualified to render a medical opinion in this case and that 
VA should remand this case again for another examination by 
an appropriate medical expert. This argument is without 
merit.  The Court has directly addressed arguments of this 
kind when it held that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under § 3.159(a) (1)."  
Cox v. Nicholson, 20 Vet. App. 563 (2007) (finding that VA 
satisfied its duty to assist by providing a medical 
examination performed by a nurse practitioner).  

The Board finds that the January 2009 VA nurse practitioner's 
examination report is competent medical evidence.  Further, 
the reported findings in the examination reports are 
sufficiently detailed with recorded history, clinical 
findings, pertinent diagnoses and opinions.  Additionally, 
the evidence does not demonstrate that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the Veteran's 
complaints.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary. 

Next, VA has associated with the claims folder the Veteran's 
service treatment records, together with the records of his 
post-service medical care.  He was offered the opportunity to 
testify before the Board but he declined the offer.  The 
Board finds these actions have satisfied VA's duty to assist 
with respect to his claims for service connection and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Additional 
efforts to assist or notify him would serve no useful 
purpose.  Therefore, he will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's 
diagnosed epistaxis and migraines are not disorders for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. §1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.§ 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. §3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Inasmuch as the Veteran's service records show that he served 
in Southwest Asia during the first Persian Gulf War, he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.

The Veteran contends that he is entitled to service 
connection for left wrist, left ankle, nosebleed, and 
headache disabilities that were incurred during his period of 
active service.  He does not specifically contend that his 
left wrist, left ankle, nosebleed, and headache disabilities 
are the manifestation of an undiagnosed illness or qualifying 
chronic disability associated with his Persian Gulf War 
service.  However, based upon his status as a Persian Gulf 
War veteran, the Board will consider that theory of 
entitlement, amongst others, in determining whether he is 
entitled to service connection for left wrist and ankle 
disabilities.

A.  Left Wrist and Left Ankle Disabilities

A review of the Veteran's service treatment records reflects 
that in June 1989, the Veteran sought medical treatment for a 
left wrist injury sustained two days earlier when he was 
playing football.  He described experiencing pain in his left 
hand since the injury.  Physical examination revealed slight 
edema and tenderness to palpation.  Range of motion of the 
left wrist was decreased due to pain.  The assessment was 
hyperextension injury to the left wrist.  The Veteran was 
given a 72-hour limited duty profile.  The remainder of the 
Veteran's service treatment records does not refer to 
complaints or diagnoses of any left wrist or left ankle 
problems.  On VA examination in November 2003, prior to the 
Veteran's retirement from service,  the Veteran complained of 
constant sharp pain in his left wrist.  He described the 
pain, however, as nonincapacitating.  He attributed the pain 
not to a specific injury, but rather to physical training.  
His current treatment involved use of Motrin.  Physical 
examination of the left wrist revealed no abnormalities.  
Range of motion of the left wrist was not reduced.  X-ray 
examination revealed no abnormalities.  The examiner 
determined that there was no diagnosis of a left wrist 
disability because there was no pathology to render a 
diagnosis.  At the time of the November 2003 examination, the 
Veteran did not complain of any left ankle problems.  No 
abnormalities of the left ankle were noted on physical 
examination.  X-ray examination revealed no abnormalities.  

There is no record of any post-service clinical treatment 
until October 2004.  Clinical records dated from October 2004 
to January 2009, however, do not reflect complaints or 
diagnoses of left wrist or left ankle problems.

In a December 2004 Gulf War registry examination, the Veteran 
complained of joint/bone aches since June 1991.  He reported 
experiencing daily pain in his elbows and shoulders that had 
worsened, and also reported experiencing pain in his back, 
neck, and knees.  He did not specifically complain of either 
the left wrist or left ankle.  Physical examination revealed 
full range of motion of most of the axial and appendicular 
skeletons; there was decreased range of motion of the left 
shoulder.  There was no evidence of joint swelling.  The 
assessment was arthralgia.

The Veteran underwent VA examination in January 2009.  With 
respect to his history of painful joints, the Veteran denied 
any other diagnosis of a joint disorder other than 
osteoarthritis.  He reported a history of left ankle problems 
since the 1990s, with a gradual onset.  He stated that he 
experienced left ankle pain in cold weather, and that the 
pain generally lasted all day.  He also experienced left 
ankle swelling, popping, and grinding.  

He reported a distant visit to the emergency department for 
left ankle edema, at which time he was reportedly diagnosed 
with osteoarthritis.  He did not require the use of a brace, 
cane, or crutch for assistance with ambulation.  His current 
treatment consisted of taking an unknown pain medication that 
did not help.  He denied experiencing flares of his 
condition, and stated that neither his day-to-day activities 
nor his work were restricted as a result of his left ankle.  
He denied experiencing any problems with his left wrist.

Physical examination of the left ankle revealed no edema.  
There was no pain or tenderness to palpation.  Range of 
motion testing revealed dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees, both without pain, and without 
evidence of decreased functionality with repetitive motion.  
X-ray examination of the left ankle and left wrist revealed 
no acute abnormalities of either joint.  There was, however, 
minimal irregularity noted in the midportion of the scaphoid 
that the interpreting physician felt could reflect prior 
injury of the left wrist.  The January 2009 VA examiner 
determined that there were no clinical or objective findings 
evident for diagnoses of either a left ankle or left wrist 
disability, and no clinical or objective findings evident for 
a diagnosis of a joint disorder related to his experiences in 
the Persian Gulf.

In first addressing whether the Veteran is entitled to 
service connection for left ankle and left wrist disabilities 
as a result of an undiagnosed illness incurred while serving 
in the Persian Gulf War, the Board notes that the Veteran has 
not been diagnosed with a specific disorder of either the 
left ankle or left wrist.  Rather, he has been assessed only 
with arthralgia of these joints.  The Board is aware that 
arthralgia merely denotes the presence of joint pain, and 
could arguably be viewed as merely describing an undiagnosed 
symptom.  However, one of the legal requirements for service 
connection based upon undiagnosed illness is that any 
undiagnosed illness must be manifested by impairment to a 
degree of 10 percent or more not later than December 31, 
2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (to be 
codified at 38 C.F.R. § 3.317(a)(1)).  

In this case, a full range of motion existed in these 
particular joints upon clinical examinations.  See 38 C.F.R. 
§ 4.71a, Plate II (2009).  There is no evidence, other than 
subjective complaints, of any chronic impairment.  While the 
Veteran complained of swelling, popping, and grinding of this 
left ankle at the time of the January 2009 VA examination, 
none of these manifestations were observed at the time of the 
examinations. 

Although the Veteran is competent to observe such symptoms, 
the fact that there were no objective manifestations on any 
of the examinations preponderates against a finding that the 
left ankle is manifested by impairment to a degree of 10 
percent or more, as none of these symptoms were objectively 
observed at any time during the pendency of the appeal.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (testimony is 
competent only so long as it remains centered upon matters 
within the knowledge and personal observations of the 
witness).  In this case, disability of the left ankle and 
left wrist to a degree of 10 percent or more has not been 
shown.  Therefore, presumptive service connection, pursuant 
to 38 C.F.R. § 3.317 on the basis of the Veteran's Gulf War 
service is not warranted.  Entitlement to service connection 
for the left ankle and left wrist will thus be analyzed on a 
direct basis.

Although the Veteran's service treatment records reflect that 
he was treated for a left wrist injury in 1989, and he has 
reported a continuity of symptomatology related to that 
injury and with regard to a left ankle disability which is 
not reflected in his service treatment records, there is in 
this case no evidence establishing a diagnosis of either a 
left ankle or left wrist disability.  

While the Veteran has complained of pain in his left wrist 
and left ankle, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
As no underlying disability of either the left ankle or wrist 
has been found, service connection for left ankle and left 
wrist disabilities must, necessarily, be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements asserting a 
relationship between his claimed left ankle and left wrist 
disabilities and his active duty service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him and his wife through their senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of medical evidence fails to 
support the Veteran's claims, the Board is unable to grant 
the benefits sought.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Nosebleeds and Headaches

The Veteran's service treatment records demonstrate that he 
sought medical attention for nosebleeds on several occasions.  
He initially sought treatment for nosebleeds in February 
1983, shortly after his entry into active service.  At that 
time, he complained of a cold with a runny nose, nosebleeds, 
and a sore throat for the past two to three days.  

Physical examination revealed mild redness of the throat with 
no inflammation noted.  There was postnasal drip noted on the 
rear wall of the throat.  The assessment was rule out viral 
syndrome.  No specific assessment was made regarding the 
Veteran's complaints of nosebleeds.  The Veteran next 
complained of nosebleeds in January 1984.  At that time he 
complained of recurring nosebleeds that usually occurred 
during winter.  He stated that his symptoms increased when 
outdoors or with physical training.  He was not currently 
taking any medications and had no known drug allergies.  
Physical examination revealed some redness of the nasal 
passages.  

The assessment was rule out nose bleeding due to change in 
temperature.  He was referred for additional evaluation by a 
physician's assistant, who observed fissuring and dry mucosa 
in the region of Kiesselbach's Plexus.  The assessment was 
nosebleeds secondary to dry heat.  He was given A&D ointment 
and was instructed to moisturize the air indoors.

There are no further entries in the Veteran's service 
treatment records pertaining to nosebleeds until August 1987.  
In August 1987, the Veteran sought emergency medical 
treatment for a nosebleed that had persisted for the past two 
hours.  He reported experiencing similar symptoms in the 
past, but never for such a long time.  He stated that as 
always, he was bleeding from the left nostril only.  Vital 
signs were within normal limits.  

There was no evidence of bruising.  He was bleeding from the 
left nares, but there was no single vessel noted.  The 
bleeding ceased with the Veteran holding onto the back of his 
head for 20 minutes.  The assessment was epistaxis.  He was 
advised to follow up to rule out an exposed vessel.  On 
follow up evaluation two weeks later, the Veteran complained 
of nose bleeding after washing his face with hot water.  The 
examining physician noted that the Veteran had been seen two 
weeks earlier for the same problem. 

 On follow up evaluation, the Veteran reported that when the 
bleeding started, it generally lasted for 30 minutes.  He 
denied a family history of a blood disorder.  On physical 
examination, the right vestibule was noted to be clear, 
without evidence of either a new or old bleeding site.  The 
left vestibule, however, had three small areas of dried blood 
on the septum and just inside the lateral left nare.  

There was no evidence of septal hematoma.  The turbinates 
were noted to be pale and boggy.  The assessments were 
epistaxis probably secondary to increased humidity and over 
drying of the nasal mucosa, and rule out bleeding disorder.  
He was instructed to increase his intake of clear fluids and 
to apply Bacitracin ointment to the inside of his nares four 
times daily.

The next entry in the Veteran's service treatment records 
pertaining to nosebleeds is dated in December 1988.  At that 
time, the Veteran complained of nosebleeds that had persisted 
for the last three months.  He reported no history of trauma, 
no history of hypertension, and no history of hay fever or 
recent cold.  He stated that earlier that morning his nose 
had bled for 20 minutes, stopping only after he applied ice 
to the back of his neck.  Physical examination revealed 
slight erythema of the right nostril and dried blood in the 
left nostril.  There was no edema of either nostril.  The 
assessment was epistaxis.

The Veteran next complained of recurrent nosebleeds on 
examination in September 2003, just a few months prior to his 
separation from service.  No specific assessment pertaining 
to the complaints of nosebleeds was made at that time.

The Veteran's service treatment records do not demonstrate 
complaints or diagnoses of headaches until he underwent 
examination in September 2003, just a few months prior to his 
separation from service.  At that time, he reported 
experiencing a headache at least once per week.

The Veteran underwent VA examination in November 2003, in 
conjunction with his retirement from active service.  At the 
time of the examination, he did not complain of either 
nosebleeds or headaches.

Despite the absence of clinical evidence demonstrating that 
he experienced headaches in service, the Veteran contends 
that he experienced chronic headaches in service.  He 
similarly asserts that while he did not seek medical 
treatment for nosebleeds after December 1988, he continued to 
experience chronic and frequent nosebleeds.

Post-service clinical records demonstrate that the Veteran 
has reportedly continued to experience nosebleeds and 
headaches since his release from active service.  VA clinical 
records dated from October 2004 to January 2009 show a prior 
medical history of chronic headaches.

The Veteran underwent a Gulf War Registry examination in 
December 2004.  At the time of the examination, he reported a 
history of intermittent headaches since February 1992, with 
symptoms continuing to the present time.  He described the 
headaches as occurring frequently, and as occasionally 
associated with visual disturbances of black spots.  He did 
not complain of nosebleeds.  The assessment was chronic 
headaches.

The Veteran underwent VA examination in January 2009.  With 
regard to his history of headaches, he reported an onset of 
chronic headaches in the early 1990's.  He estimated that the 
headaches occurred two to three times per month, and stated 
that they generally lasted from one to two days.  He 
described the headaches as manifested by a sharp pounding 
sensation that affected his entire head.  He did not have 
nausea or vomiting, but did have lightheadedness and blurred 
vision at the time of the headaches, along with photophobia 
and phonophobia.  

He stated that his current treatment consisted of taking an 
unknown medication that did not help.  He had to lie down 
when he had a headache, in a quiet, dark room, and avoid any 
activities.  He estimated that he had missed approximately 40 
hours from work in the last year as a result of his 
headaches.  Based upon the history reported by the Veteran, 
the examiner's impression was migraine headaches.  Because 
the Veteran's service treatment records did not demonstrate 
complaints of or treatment for headaches, the examiner opined 
that his headaches were unrelated to his active service.

With respect to his nosebleeds, the Veteran reported an onset 
of recurrent nosebleeds in the 1980's, prior to his service 
in the Persian Gulf.  He stated that they occurred 
sporadically, approximately one to two times per month.  They 
mostly occurred in warm weather.  The impression was 
epistaxis, not related to his experiences in the Persian 
Gulf.

The Veteran's headaches and nosebleeds have been diagnosed as 
migraines and epistaxis.  As his complaints in this regard 
have been attributed to known medical diagnoses, the claimed 
disabilities do not meet the criteria for consideration as 
"qualifying chronic disabilities" and presumptive service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is 
therefore not warranted.  The Board thus turns to the 
question of whether service connection for nosebleeds and 
headaches may be granted on a direct basis.

The Board finds that the evidence in this case supports the 
Veteran's claims for service connection for nosebleeds and 
headaches.  The Veteran has provided credible testimony as to 
the incurrence of headaches in service, and his service 
treatment records clearly reflect the onset of recurrent 
nosebleeds in service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (2007) (holding that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  He has additionally 
provided credible and competent testimony as to the 
continuity of headaches and nosebleeds since his separation 
from service, and this testimony is supported by the clinical 
evidence of record.

Although the January 2009 VA examiner opined that the 
Veteran's headaches were unrelated to his active service, the 
Board concludes that this opinion is of limited probative 
value.  The proffered opinion is inadequate because the 
examiner did not take into consideration the Veteran's 
reported history of the onset of chronic headaches in the 
1990's, well before the Veteran was released from active 
service in February 2004.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the service treatment 
records to provide a negative opinion).  

Thus, the fact that the January 2009 examiner provided a 
negative opinion is not dispositive of the issue.  Similarly, 
the fact that the examiner opined that the Veteran's 
epistaxis was unrelated to his experiences in the Persian 
Gulf does not exclude the possibility that his epistaxis is 
related to his service prior to being stationed in the 
Persian Gulf.  Indeed, the Veteran has made clear that his 
nosebleeds first manifested prior to his service in the 
Persian Gulf, and his service treatment records support this 
assertion.

The provisions of 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  In 
addition, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Because the Veteran is competent to report a continuity of 
symptomatology since the initial in-service manifestation of 
his headaches and nosebleeds, he is competent to relate his 
currently diagnosed disabilities (migraines and epistaxis) to 
his active service.  See Davidson v. Shinseki, 2009 WL 
2914339, *3 (Fed. Cir. Sept. 14, 2009).

As the Veteran's current migraines and epistaxis have been 
determined to have had their initial clinical onset in 
service, the Board finds that service connection for 
headaches and nosebleeds is warranted.  In this case, service 
incurrence has been shown by satisfactory lay evidence, 
consistent with the treatment the Veteran received during 
service, and continuity of the disabilities since service.  
Thus, it is at least as likely as not that the Veteran's 
headaches and nosebleeds were incurred in active service.  
Significantly, there is no probative evidence to the 
contrary.  Therefore, service connection for headaches and 
nosebleeds is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran asserts that he is entitled to higher initial 
ratings for his service-connected orthopedic disabilities 
(cervical spine, left shoulder, right and left knees, and 
right ring finger), his gastrointestinal disorder (GERD with 
hiatal hernia), and his genitourinary disabilities (residuals 
of a left inguinal hernia repair, the residuals of a left 
orchiectomy, and the residuals of a right epididymal cyst).  
The Board will examine each of these claims in turn.

A.  Orthopedic Disabilities

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

1.  Cervical Spine

The Veteran's cervical spine disability (cervical 
spondylosis) is rated 20 percent disabling under DC 5242 
(degenerative arthritis of the spine), which is rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009), 38 C.F.R. § 4.71a, 
DC 5242.  Other applicable diagnostic codes include DCs 5237 
which pertains to cervical strain, and 5243, which pertains 
to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 
5237, 5243.  These diagnostic codes are also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The cervical vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The cervical spine may only be 
rated as one major joint.  Regardless, the Veteran is already 
in receipt of a 20 percent rating under DC 5242.  As DC 5003 
does not provide for a rating in excess of 20 percent, 
neither DC 5003 nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5003, 
5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 30 percent is warranted when forward flexion of 
the cervical spine is limited to 15 degrees or less; or 
there is favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  A rating higher than 30 
percent is not warranted in this case because the Veteran 
does not have ankylosis of the cervical spine.

The Veteran's service treatment records demonstrate that in 
November 2000, MRI examination revealed a disc herniation at 
L4-L5.

The Veteran underwent VA examination in November 2003, in 
conjunction with his retirement from active service.  At the 
time of the examination, he reported cervical spine pain for 
the last nine years.  The pain occurred once daily and lasted 
for 12 hours.  The pain traveled to the entire left side of 
his body.  He described the pain as squeezing, burning, 
aching, sharp, and sticking in nature.  On a scale from 1 to 
10, he rated the pain as a 6.  The pain was elicited by 
physical activity and relieved by rest.  He laid down at the 
time of resting.  He stated that his neck condition did not 
cause incapacitation.  He described his functional 
incapacitation related to his neck disability as pain and 
limited range of motion.  Driving could be difficult.  He had 
not lost any time from work as a result of his neck 
disability.

On physical examination, the Veteran's posture was noted to 
be within normal limits.  The neck was not tender to 
palpation.  There was no evidence of muscle spasm.  Range of 
motion testing revealed flexion to 30 degrees, extension to 
30 degrees, right and left lateral flexion to 45 degrees, and 
right and left rotation to 80 degrees.  There was pain at 30 
degrees flexion, 30 degrees extension, 45 degrees left 
lateral extension, and 80 degrees left rotation.  There was 
no evidence of radiating pain on movement.  

Range of motion of the cervical spine was additionally 
limited by pain.  It was not additionally limited as a result 
of fatigue, weakness, lack or endurance, or incoordination.  
There were no signs of intervertebral disc syndrome present.  
X-ray examination revealed spondylosis.  The diagnosis was 
cervical spondylosis with disc space narrowing.

The Veteran was discharged from service in February 2004.  
Although he has sought frequent medical care for his lumbar 
spine disability since that time, the record reflects that he 
has received formal orthopedic follow-up care for his 
cervical spine disability on very few occasions since his 
separation from service.  

A December 2004 report of examination associated with a Gulf 
War Registry examination shows that the Veteran reported a 
history of neck pain.  Musculoskeletal examination revealed 
full range of motion of most of the axial and appendicular 
skeletons; the precise ranges of motion of the cervical spine 
were not recorded.  X-ray examination revealed congenital 
spinal stenosis, enlarged C7 transverse processes, and 
minimal spondylosis.

The Veteran first sought clinical treatment for complaints of 
neck pain in May 2008.  Physical examination revealed 
tenderness to palpation with "normal" range of motion.  The 
precise ranges of motion of the cervical spine were not 
recorded.  He was referred for physical therapy for his left 
shoulder.  The Veteran again complained of neck pain in 
December 2008.  At that time, he reported experiencing neck 
pain upon turning his head to either side.  He reported no 
history of trauma.  Physical examination revealed "full" 
range of motion of the cervical spine.  The precise ranges of 
motion of the cervical spine were not recorded.  Clinical 
records dated to March 2009 do not reveal any further 
references to the cervical spine.

The Veteran underwent VA examination of his cervical spine in 
January 2009.  He reported the gradual onset of neck pain in 
the 1990's, following numerous parachute jumps.  He described 
his current condition as manifested by pain, all day, every 
day.  The pain radiated to the left shoulder blade.  His 
condition flared two times per week, lasting from three to 
four hours.  During a flare, he was unable to drive.  

He did not require the use of a brace, cane, or crutch.  His 
current treatment consisted of taking Flexeril, which 
reportedly did not help.  He stated that he experienced 
weakness of his neck from time to time, especially when he 
slept on it the wrong way.  He denied any excessive fatigue 
or incoordination.  He denied being placed on physician-
prescribed bed rest in the past year.  He described 
restriction of his daily activities as a result of his neck 
disability, in that he was unable to rake his yard for longer 
than 10 minutes, or lift more than 30 pounds.  

He denied any paralysis, neuralgia, or neuritis.  He stated 
that he was currently employed on a full time basis in the 
civil service by the Marine Corps, where his restrictions 
included not lifting more than 20 pounds.

Physical examination of the cervical spine revealed no pain 
or tenderness to palpation.  Curvature of the spine and 
posture were noted to be normal.  There were no palpable 
muscle spasms.  On range of motion testing, he had forward 
flexion of the cervical spine to 45 degrees, without pain, 
extension to 45 degrees, without pain, right and left lateral 
flexion to 30 degrees, with pain, and right and left lateral 
rotation to 40 degrees, with pain.  There was no additional 
limitation of function on repetitive use.  X-ray examination 
revealed mild degenerative disease of the cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's cervical spine, as 
shown on VA examination, fall at most within the requirements 
for a 20 percent rating:  greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.  
Limitation of flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the cervical spine, are not 
shown.  38 C.F.R. § 4.71a, DC 5237.  Thus, the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve 
as a basis for an increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the Veteran is entitled to 
rating in excess of 20 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in November 2003, the examiner specifically 
noted that there were no signs of intervertebral disc 
syndrome present.  On VA examination in January 2009, the 
Veteran denied experiencing any incapacitating episodes as a 
result of his cervical spine disability in the past 12 
months.  The record otherwise does not demonstrate that the 
Veteran was prescribed bed rest by a physician.  Accordingly, 
the Board finds that he is not entitled to a rating higher 
than 20 percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in January 2009, range of motion testing of the 
Veteran's cervical spine revealed forward flexion to 45 
degrees, without pain, extension to 45 degrees, without pain, 
right and left lateral flexion to 30 degrees, with pain, and 
right and left lateral rotation to 40 degrees, with pain.  
Those ranges of motion would warrant a rating of 20 percent 
under the general rating formula.  The requirements for a 
higher rating under the general rating formula, to 15 degrees 
or less, or favorable ankylosis of the cervical spine, are 
not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2009).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

On VA examination in November 2003, the Veteran stated that 
his neck pain radiated to the entire left side of his body.  
Examination, however, revealed no neurological abnormalities.

Clinical records dated from October 2004 to March 2009 show 
that in December 2008, the Veteran reported experiencing neck 
pain with turning of his head to either side.  Neurological 
examination revealed +/- spurling on the left, with intact 
neurological examination of the upper extremities.

On VA examination in January 2009, the Veteran reported 
experiencing pain that radiated from his neck to the left 
shoulder blade.  Physical examination, however, revealed no 
neurological abnormalities.  Upper extremity motor function 
was rated 5/5.  Bilateral grips were strong and equal.  
Sensation was intact in both upper extremities.  

Although the Veteran has complained of radiation of pain from 
his neck into his left shoulder and the left side of his 
body, examination has revealed no neurological impairment or 
sensory deficits.  Additionally, his muscle strength is 
normal in the upper extremities, bilaterally.  The findings 
in the medical records accordingly do not support a 
conclusion that the Veteran has radiculopathy, or that he has 
any other objective neurological symptoms related to his neck 
disability.  The Veteran is thus not entitled to an increased 
rating for his neck disability based upon consideration of 
any neurologic residuals because there are no independently 
ratable neurologic residuals shown or diagnosed by the 
treating and examining physicians.

The question before the Board, then, is whether the Veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, although the 
Veteran has complained of radiating pain, no objective 
neurological manifestations have been demonstrated or 
diagnosed by any physician.  Accordingly, the Board finds 
that the Veteran is not entitled to a separate rating for 
neurological manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, these occur 
only after certain activities and are not shown to be 
manifested by additional limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Indeed, examiners have found 
no additional limitation due to functional factors.

The Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against a rating greater 
than 20 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's neck disability, but findings supporting a rating 
in excess of 20 percent have not been documented.  In 
addition, the rating schedule contemplates it has not been 
shown that the service-connected neck disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  At the time of 
the January 2009 VA examination, the Veteran indicated that 
he was currently employed on a full time basis, and that his 
employer had accommodated him insofar as he was not required 
to lift anything heavier than 20 pounds.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
service connection became effective, the Veteran's cervical 
spine disability has not warranted a rating higher than 20 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Left Shoulder

The Veteran's left shoulder disability (rotator cuff 
syndrome) is rated 10 percent disabling under DC 5299-5203.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows:  the 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the 
body involved, in this case, the musculoskeletal system, and 
the last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2009).  In this 
case, the RO determined that the diagnostic code most 
analogous to the Veteran's disability was 5203, which 
pertains to impairment of the clavicle or scapula.  38 C.F.R. 
§ 4,71a, DC 5203.  

On X-ray examination in January 2009, the Veteran was shown 
to have extensive osteoarthritis in his left shoulder.  
Accordingly, the diagnostic criteria pertaining to arthritis 
are applicable in this case.  38 C.F.R. § 4.71a, DCs 5003, 
5010 (2009). 

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201(2009), which pertain to limitation of motion of the 
shoulder, are also applicable.  These criteria provide 
different ratings for the minor arm and the major arm.  The 
Veteran has indicated (in various treatment records) that he 
is right-handed; therefore, the Board will consider the 
ratings and criteria for the minor arm under the relevant 
diagnostic code.

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of 
the humerus.  Accordingly, the criteria pertaining to those 
disabilities are not applicable in this case.  38 C.F.R. § 
4.71a, DCs 5200, 5202 (2009).  

Diagnostic Code 5203 provides for a 10 percent rating for 
malunion of the clavicle or scapula, or nonunion without 
loose movement of the clavicle or scapula.  A 20 percent 
rating is warranted for a clavicle or scapula impaired by 
dislocation or nonunion with loose movement.  Those criteria 
also provide, "Or rate on impairment of function of 
contiguous joint."  38 C.F.R. § 4.71a, DC 5203 (2009). The 
use of the conjunction "or" implies that a rating may either 
be given for impairment of the scapula and clavicle or for 
impairment of the shoulder joint, but that two separate 
ratings may not be assigned.  To do so would constitute 
pyramiding, or the evaluation of the same manifestations 
under different diagnoses. 38 C.F.R. § 4.14 (2009).

Here, MRI and X-ray examination of the left shoulder have 
consistently revealed no evidence of malunion of the clavicle 
or scapula.  Thus, the Veteran appears to have been given a 
10 percent rating under this diagnostic code based upon 
impairment of function of the contiguous joint.  
Nevertheless, in analyzing whether the Veteran is entitled to 
a rating higher than 10 percent under this diagnostic code, 
MRI and X-ray examination of the left shoulder have 
consistently revealed no evidence of nonunion without loose 
movement of the clavicle or scapula, nor nonunion or 
dislocation of the clavicle or scapula, as is required for a 
higher rating of 20 percent under this code.  

MRI examination in November 2004 revealed anatomic alignment 
with no evidence of fracture or dislocation.  There was a 
minimal amount of subdeltoid/subacromial bursa fluid, and 
increased T2 signal within the supraspinatus at the 
musculoskeletal junction, most compatible with mild 
tendinopathy.  There were no findings to suggest frank tear.  
MRI examination in May 2008 revealed tendinosis of the distal 
supraspinatus tendon bursal surface without evidence of a 
full thickness tear, and moderate acromioclavicular joint 
overgrowth and deformity of the supraspinatus tendon and 
subacromial space, consistent with impingement.  

X-ray examination of the left shoulder in November 2004 and 
January 2009 revealed degenerative changes but no nonunion or 
dislocation of the clavicle or scapula.  Absent evidence of 
nonunion or dislocation of the clavicle or scapula, the 
criteria listed under DC 5203 cannot serve as a basis for a 
rating  higher than 10 percent.

As noted above, the Veteran appears to have been awarded a 10 
percent rating under DC 5203 based upon impairment of the 
contiguous joint; the shoulder.  The impairment of the 
shoulder contemplated in this case was limitation of motion.

The Veteran underwent VA examination in November 2003, in 
conjunction with his retirement from active service.  At the 
time of the examination, the Veteran reported that he had 
developed a left shoulder disability over time, as a result 
of duties associated with airborne operations.  He denied 
experiencing any specific precipitating injury.  

He described the current manifestations of his left shoulder 
disability as a constant pain, sharp and aching in nature, 
and limitation of motion.  He stated that although his left 
shoulder disability did not cause incapacitation, he was 
functionally impaired by his left shoulder in that he did not 
have full use of the arm.  His current treatment consisted of 
taking Motrin and Vioxx.  He had not lost any time from work 
as a result of the left shoulder disability.

Physical examination revealed a normal-appearing left 
shoulder.  Range of motion testing revealed flexion to 180 
degrees, without pain, abduction to 180 degrees, without 
pain, external rotation to 90 degrees, without pain, and 
internal rotation to 90 degrees, with pain occurring at 45 
degrees.  Range of motion was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination, with 
repetitive use.  X-ray examination revealed no significant 
abnormalities; arthritis was not shown.  The assessment was 
rotator cuff syndrome.

The Veteran retired from active service in February 2004.  
Clinical records dated from October 2004 to December 2004 
show that the Veteran received treatment for probable left 
rotator cuff sprain.  He was instructed as to methods to 
increase range of motion and to decrease pain.  Although 
these records show that the range of motion of the Veteran's 
left shoulder was decreased, the specific ranges of motion 
were not recorded at any time during this period.

A December 2004 report of examination associated with a Gulf 
War Registry examination shows that the Veteran reported 
experiencing pain in his left shoulder that had worsened 
since he initially noticed a problem in June 1991.  
Musculoskeletal examination revealed decreased range of 
motion of the left shoulder.  The examiner noted that it was 
painful for the Veteran to rotate his left shoulder.  The 
precise ranges of motion of the left shoulder, however, were 
not recorded.  No joint swelling was found.  MRI examination, 
as noted above, revealed no evidence of a frank tear.  The 
assessment was shoulder pain, consider rotator cuff problem.

Clinical records dated from December 2004 to January 2009 
show that the Veteran continued to complain of left shoulder 
pain with decreased range of motion.  The precise ranges of 
motion of the left shoulder, however, were not recorded.  In 
February 2008, the Veteran complained of increased pain in 
the anterior aspect of the left shoulder that increased with 
abduction and forward extension.  He was tender to deep 
palpation of the biceps tendon.  The rotator tendon was 
intact but there was pain with resistance testing and 
external rotation.  MRI examination in May 2008, as noted 
above, revealed no evidence of a full thickness tear of the 
cuff tendon.  The findings, however, were consistent with 
impingement.

In January 2009, the Veteran underwent VA examination of his 
left shoulder.  At that time, the Veteran again stated that 
his left shoulder disability had been of gradual onset, not 
precipitated by any specific injury.  He reported that he 
experienced left shoulder pain all day, every day.  The 
shoulder did not swell, but it did pop and grind.  He did not 
require the use of a sling or brace.  He stated that his 
current treatment consisted of taking unknown pain 
medications that did not help.  

His day-to-day activities were limited in that he was unable 
to work over his head; for example, he was unable to change a 
light bulb.  He was also unable to do push-ups or sit-ups.  
He denied experiencing flare ups of his condition.  He stated 
that he did not have any activity restrictions at work as a 
result of his left shoulder disability.  He denied 
experiencing any dislocations of the left shoulder, and 
stated that as far as he was aware, he did not have any 
problems with the humerus.

Physical examination of the left shoulder revealed no edema.  
There was no pain or tenderness to palpation.  Range of 
motion testing revealed forward flexion to 90 degrees, 
abduction to 75 degrees, and internal and external rotation 
to 70 degrees, with pain on all ends of movement.  The range 
of motion of the left shoulder was not additionally reduced 
with repetitive use.  The impression was left shoulder 
rotator impingement.

There are no clinical records dated after the January 2009 VA 
examination pertaining to left shoulder problems.

For the minor arm, DC 5201 provides for a 20 percent rating 
where there is limitation of arm motion to shoulder level, 
and where there is limitation of arm motion to midway between 
the side and shoulder level.  A maximum 30 percent rating is 
warranted for limitation of arm motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.  Under 38 C.F.R. § 4.31, 
where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent evaluation, as in DC 5201, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

For VA purposes, normal forward flexion of the shoulder is 
from zero to 180 degrees; abduction is zero to 180 degrees; 
and internal and external rotation is from zero to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2009).  Forward flexion 
and abduction to 90 degrees amounts to "shoulder level."

At the time the Veteran's claim for service connection for a 
left shoulder disability was granted in May 2004, the 
evidence of record did not support the assignment of a 
compensable rating pursuant to the diagnostic criteria for 
rating limitation of motion.  The evidence at that time 
showed full range of motion of the left shoulder, with the 
exception of pain occurring at 45 degrees of internal 
rotation.  Accordingly, the RO assigned a 10 percent rating 
under DC 5203, based upon impairment of function of the 
contiguous joint; in this case, noncompensable limitation of 
motion.  

The evidence of record dated since the initial grant of 
service connection shows that the range of motion of the 
Veteran's left shoulder was at all times found to be limited.  
As noted above, however, the precise ranges of motion of the 
left shoulder were not again recorded until the January 2009 
VA examination.  Evaluation at that time revealed that the 
motion of the left arm was limited to the shoulder level, 
satisfying the criteria for a 20 percent rating under DC 
5201.  

The question, then, is whether an increased rating of 20 
percent may be awarded prior to the January 2009 examination.  
In this case, although the precise ranges of motion of the 
left arm were unrecorded following the November 2003 
examination until the January 2009 examination, the Board 
concludes, based upon the testimony provided by the Veteran 
regarding the limitation of motion of his left arm, and his 
reported inability to work above his head, and the regular 
notations in the clinical records that his range of motion 
was reduced, that throughout the pendency of the appeal, he 
has met the criteria for an increased rating of 20 percent.  

Because there is no evidence demonstrating limitation of 
motion of his left shoulder to 25 degrees from his side, 
however, the Board concludes that a rating in excess of 20 
percent is not warranted.  Significantly, the Veteran has not 
contended that his left arm is restricted to movement below 
his shoulder.  Even considering the effects of pain on use, 
the evidence does not show that the right arm is limited in 
motion to shoulder-level, and thus the requirements for a 
rating higher than 20 percent for functional limitation are 
not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  On VA examination in January 2009, the 
examiner found no additional limitation of motion of the left 
shoulder with repetitive use.

The Veteran has been shown on X-ray examination to have 
extensive osteoarthritis in his left shoulder.  Where there 
is limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X-ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003. Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  

The shoulder is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The Veteran has compensable limitation of motion 
of his left shoulder, and, by this decision, has been awarded 
a 20 percent disability rating under a diagnostic code 
predicated upon limitation of motion.  Therefore, he is not 
entitled to a separate 10 percent rating under either DC 5003 
or 5010. 38 C.F.R. § 4.71a, DC 5010, Note 1.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate and contemplates the Veteran's symptomatology.  
His disability is manifested by limitation of motion with 
associated pain.  This symptomatology is explicitly contained 
in the rating criteria.  In addition, it has not been shown 
that the service-connected left shoulder disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  At the 
time of the January 2009 VA examination, the Veteran 
indicated that he was currently employed on a full time 
basis, and reported no restrictions at work as a result of 
his left shoulder disability.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
service connection became effective, the Veteran's left 
shoulder disability has warranted a 20 percent rating, but no 
higher.  The benefit-of-the-doubt rule has been considered in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Right and Left Knees

A claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General 
Counsel has clarified that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right and left knee disabilities 
(osteoarthropathy) are rated noncompensably disabling under 
DC 5003, which pertains to degenerative arthritis.  
Diagnostic codes 5260 (limitation of flexion of the leg), and 
5261 (limitation of extension of the leg) are also applicable 
in this instance.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula) and 5263 (genu recurvatum) are not applicable in this 
case, as the medical evidence does not show that the Veteran 
has any of those conditions.  Specifically, the treatment 
records and the reports of VA examination do not demonstrate 
any objective finding ankylosis of the either knee.  

Additionally, the Veteran has denied experiencing instability 
or subluxation, as well as episodes of locking, and no 
treatment record or report of VA examination demonstrates any 
objective finding of dislocation of the semilunar cartilage, 
instability or subluxation, or locking of either knee, or any 
impairment of the tibia and fibula.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

On VA examination in November 2003, prior to his retirement 
from service, the Veteran complained of bilateral knee pain 
that had developed slowly over time.  He denied any specific 
precipitating injuries.  He described his current symptoms as 
pain and stiffness with physical activity.  The symptoms 
occurred constantly but did not cause incapacitation.  His 
current treatment included taking Motrin.  

He described functional impairment as a result of his knees 
as including difficulty walking, running, squatting, and 
climbing stairs.  He was, however, able to vacuum, drive a 
car, climb stairs, take out the trash, walk, shop, perform 
gardening activities, and push a lawn mower.  He stated that 
he had not lost any time from work as a result of his knees.  

On musculoskeletal examination, the Veteran's posture was 
observed to be within normal limits, as was his gait.  He did 
not require the use of an assistive device for ambulation.  
Examination of his feet did not reveal evidence of abnormal 
weight bearing.  Range of motion testing revealed flexion to 
140 degrees, and extension to 0 degrees, bilaterally, with 
crepitus but without pain.  The range of motion of the knees 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive use.  There 
was no evidence of instability.

The Veteran retired from active service in February 2004.  
Although he has sought frequent medical care for other 
orthopedic disabilities since that time, the record reflects 
that he has not received formal orthopedic follow-up care for 
his knees.  

A December 2004 report of examination associated with a Gulf 
War Registry examination shows that the Veteran reported a 
history of multiple orthopedic disabilities.  He reported 
experiencing pain in his knees.  Musculoskeletal examination 
revealed full range of motion of most of the axial and 
appendicular skeletons; the specific ranges of motion of the 
knees were not recorded.  X-ray examination revealed minimal 
osteoarthropathy but no other abnormalities of either knee.  
No assessment of the knees was made at that time.  

The Veteran underwent VA examination of his knees in January 
2009.  At the time of the examination, he reported a gradual 
onset of bilateral knee pain, beginning in the mid-1990's.  
He denied experiencing any specific precipitating injuries.  
He described his current symptoms as an achy, dull-type pain 
that was present all day, everyday.  He additionally stated 
that his knees popped and ground.  They did not swell, lock, 
or buckle.  

He denied flare ups, and also denied incoordination or 
dislocation.  He did not require the use of a cane or crutch, 
but did use a brace, which helped.  He described knee-related 
restriction of his daily activities in that he was unable to 
run, or walk for more than 15 minutes.  His current treatment 
consisted of taking an unknown pain medication that did not 
help.  He denied having any work-related restrictions as a 
result of his knee disabilities.  

On physical examination, the Veteran's knees were not painful 
or tender to palpation.  Range of motion testing revealed 
flexion to 140 degrees, and extension to 0 degrees, 
bilaterally, with crepitus on the left only.  There was no 
pain with range of motion testing.  The range of motion of 
the knees was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.  There was no evidence of instability.  
Strength was 5/5 in both lower extremities.  X-ray 
examination revealed no evidence of arthritis or any other 
abnormalities.  The impression was bilateral chronic knee 
strain.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On both 
examinations, the Veteran's right and left knees had 
extension to 0 degrees, or full extension.  Full extension 
warrants a noncompensable evaluation.  Thus, DC 5261 cannot 
serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  At no time has the flexion of the right 
or left knee been limited to more than 140 degrees.  
Limitation of flexion to 140 degrees does not warrant a 
compensable rating under DC 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

Both VA examiners specifically determined that the Veteran 
did not demonstrate additional range of motion lost due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Additionally, both examiners found no 
objective evidence of pain with motion.  The Veteran contends 
that his knee disabilities hurt with  physical activity.  
However, even if the Veteran does experience pain in his 
knees, the Board finds it unlikely, and there is no evidence 
which suggests, that, on repetitive use, either knee would be 
restricted by pain or other factors to only 45 degrees 
flexion or 10 degrees extension.  

Thus, even considering the effects of pain on use, there is 
no probative evidence that the right knee is limited in 
motion to 10 degrees extension or 45 degrees flexion, and 
thus the requirements for increased ratings are not met based 
upon additional loss of function with repetitive use.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Although the Veteran is currently in receipt of 
noncompensable ratings under a diagnostic code pertaining to 
arthritis, X-ray examination in this case has consistently 
failed to reveal any evidence of arthritis.  Therefore, the 
Veteran is not entitled to compensable ratings for his right 
and left knee disabilities under the diagnostic criteria 
pertaining to arthritis.  See  38 C.F.R. § 4.71a, DC 5010, 
Note 1.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Schedule is not inadequate.  The 
knee disabilities are manifested by pain and limitation of 
motion.  As discussed above, the rating schedule contemplates 
these symptoms.  No other pertinent symptomatology has been 
reported.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
service connection became effective, the Veteran's right and 
left knee disabilities have not warranted compensable 
ratings.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

4.  Right Ring Finger

The Veteran's right ring finger disability is rated 
noncompensably disabling under DC 5230, which provides for a 
maximum 0 percent (noncompensable) rating for any limitation 
of motion of the ring or little finger.  38 C.F.R. § 4.71a, 
DC 5230.  

The Veteran's service treatment records show that in August 
1989 he dislocated the right ring finger at the PIP joint.  
There was no fracture sustained with this injury.  In October 
1989, he sustained additional injury to this finger.  X-ray 
examination at that time revealed a deformity at the PIP 
joint, but no evidence of fracture.  

The Veteran underwent VA examination in November 2003, in 
conjunction with his retirement from active service.  At the 
time of the examination, the Veteran reported experiencing 
constant pain with use of his right ring finger since he 
dislocated the finger in 1989.  His current treatment 
consisted of taking Motrin.  The Veteran denied experiencing 
functional impairment as a result of the right ring finger, 
and stated that he had not lost any time from work as a 
result of the right ring finger.  

Range of motion testing of the right ring finger revealed 
range of motion of the metacarpophalangeal joint from 0 to 90 
degrees, without pain; range of motion of the PIP joint from 
0 to 80 degrees, with pain at 80 degrees; and range of motion 
of the DIP joint from 0 to 90 degrees, without pain).  The 
Veteran was able to close the right hand.  X-ray examination 
of the right hand revealed no evidence of recent or remote 
injury.  There was exostosis of the proximal phalanx of no 
clinical significance.  Arthritis or ankylosis of the right 
ring finger was not shown.  

The Veteran was discharged from service in February 2004.  
Although he has sought frequent medical care for other 
orthopedic disabilities since that time, the record reflects 
that he has not received formal orthopedic follow-up care for 
his right ring finger disability.  

A December 2004 report of examination associated with a Gulf 
War Registry examination shows that the Veteran reported a 
history of multiple orthopedic disabilities.  He did not, 
however, specifically mention the right ring finger, and no 
assessment of the right ring finger was made at that time.  

The Veteran underwent VA examination of his right ring finger 
in January 2009.  At the time of the examination, he reported 
that he had had to have his finger reset after the initial 
in-service dislocation.  He described currently experiencing 
pain in the right ring finger in cold weather.  He did not 
take any medication for his right ring finger currently, and 
stated that his right ring finger did not restrict his day-
to-day activities.  He did not require the use of a splint or 
brace.  He denied any fatigue, incoordination, or weakened 
movements as a result of his right ring finger, and stated 
that his right hand grip was "okay" because his other 
digits compensated for the right ring finger.

Physical examination of the right ring finger revealed no 
edema.  There was no pain or tenderness to palpation.  He was 
able to flex the right ring finger to the transverse crease, 
with a gap of 1 cm. and oppose the right ring finger to the 
thumb.  The range of motion of the right ring finger was not 
additionally reduced with repetitive use.  His right grip 
strength was strong and equal to that of the left hand, and 
there were no obvious deformities.  X-ray examination 
revealed a benign-appearing abnormality involving the 
proximal phalanx of the right ring finger, but no other 
abnormalities.  The impression was status post right hand 
fourth digit dislocation with no residuals.

As noted above, the Veteran's right ring finger disability is 
rated under DC 5230, which provides that a noncompensable 
evaluation is the maximum evaluation available for any 
limitation of motion of the ring finger.  Thus, DC 5230 may 
not serve as a basis for the assignment of a compensable 
rating.

In this case, ankylosis of the right ring finger has not been 
diagnosed.  Even if it had been diagnosed, however, the 
highest maximum rating under the code pertaining to ankylosis 
of the ring finger is 0 percent.  Thus, the rating criteria 
pertaining to ankylosis cannot serve as the basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5227.  

Amputation of his right ring finger is not shown, thus 
evaluation under DC 5155 is not warranted.  

A compensable evaluation under DC 5003 or 5010 is also not 
warranted.  Under DC 5003, degenerative arthritis of a major 
joint may be rated under the criteria for limitation of 
motion of the affected joint. 38 C.F.R. § 4.71a, DCs 5003, 
5010.  The code pertaining to limitation of motion of the 
fourth finger, however, provides that all limitation of 
motion, no matter how severe, is noncompensable.  38 C.F.R. § 
4.71a, DC 5230.  Neither is a rating warranted under DC 5003 
alone, as there is no X-ray or other evidence of arthritis 
and the Veteran's disability involves only one minor joint 
(the ring finger).  38 C.F.R. §§ 4.45(f) 4.71a, DCs 5003, 
5010; (a 10 percent rating is warranted under DC 5003 only 
where there is involvement of a group of minor joints and 
such ratings could not be combined with other compensable 
ratings for arthritis).

The Board also finds that the Veteran is not entitled to an 
increased rating under the diagnostic criteria pertaining to 
impairment of Muscle Group VII or VIII.  Diagnostic Code 5308 
provides for a 10 percent rating for a moderate impairment of 
the muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  A 20 percent rating is 
warranted for moderately severe impairment of the muscles 
involved in extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  38 C.F.R. § 4.73, DC 5308.  

As the Veteran has been found to have 0 degrees extension, or 
full extension, of the right ring finger, DC 5308 cannot 
serve as a basis for an increased rating.  Under DC 5307, 
which pertains to impairment of the muscles involved in 
flexion of the wrist and fingers, the impairment of these 
muscles must be moderate in order to warrant a higher 
disability rating of 10 percent.  In this case, on VA 
examination the Veteran was found to be able to oppose the 
right ring finger to the thumb, and to close the hand, with 
the exception of the right ring finger tip, with a normal 
grip strength.  He was able to fasten buttons without 
difficulty, and pick up a piece of paper and tear it without 
difficulty.  Additionally, there was no visible disuse muscle 
atrophy of the intrinsic muscles of the right hand.  

Although the Veteran had a 1 cm gap between the proximal 
transverse crease of the palm and the right ring finger tip, 
the fact that his right grip strength was full and equal to 
that of his left renders him ineligible for a compensable 
rating under DC 5308.  The Veteran cannot be found to have a 
moderate disability of the muscles involved in extension of 
the wrist, fingers, and thumb, and abduction of the thumb, 
and DC 5308 cannot serve as a basis for an increased rating 
either.

Next, 38 C.F.R. §§  4.40, 4.45, 4.59, allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, 38 C.F.R. § 4.45 provides that 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  While there were 
complaints of pain, as noted above, the record reflects full 
range of motion.  There is no indication that the Veteran had 
additional limitation due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  More 
importantly, the code pertaining to limitation of motion of 
the ring finger provides that any limitation of motion is 
noncompensable.  38 C.F.R. § 4.71a, DC 5230.  

In addition, the Veteran's right ring finger disability is 
rated at the maximum schedular evaluation under DC 5230 and 
consideration of functional loss due to pain is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Even 
accepting that the Veteran may have some residual pain from 
the in-service injury, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Thus, a higher evaluation based on functional 
loss due to pain is not warranted.  

There is no evidence showing that the Veteran's right ring 
finger presents so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis during the pendency of this 
appeal.  38 C.F.R. § 3.321.  The rating schedule contemplates 
the 1 cm gap between the ring finger and the palm, and the 
Veteran does not have symptomatology beyond that specified in 
the rating schedule.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Thun, Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right ring finger disability does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria during any of the time under consideration since 
service connection was established.  There is no basis for 
assignment of staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the preponderance of the evidence is 
against the claim for an initial compensable rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Gastrointestinal Disorder

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD with 
hiatal hernia.  This disorder is rated under the criteria for 
evaluating digestive disorders in VA's Schedule for Rating 
Disabilities, specifically, DCs 7303-7813.  The RO evaluated 
his disorder as 10 percent disabling under DC 7346, which 
pertains to hiatal hernias.  The Board can find no other more 
appropriate code to use in rating this disability.  As he has 
not been diagnosed with any other gastrointestinal disorder, 
no other diagnostic codes are applicable in this instance.  
38 C.F.R. § 4.114, DCs 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348.

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Lastly, a 60 percent 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran's service treatment records demonstrate that he 
received treatment for frequent complaints of 
gastrointestinal problems.

The Veteran underwent VA examination in November 2003, in 
conjunction with his retirement from active service.  At the 
time of the examination, the Veteran reported experiencing 
constant dysphagia, heartburn, epigastric pain, and reflux 
and regurgitation of stomach contents.  The condition, 
however, did not affect his general body health, nor his 
weight.  He was not currently receiving any treatment for his 
condition.  The Veteran denied experiencing any functional 
impairment as a result of his gastrointestinal problems.

Upper GI examination revealed a small sliding hiatal hernia 
with a small amount of reflux.  Laboratory testing revealed 
no evidence of anemia.  The diagnosis was acid reflux and 
small sliding hiatal hernia.  The examiner noted that the 
Veteran's condition did not cause malnutrition.

The Veteran was discharged from service in February 2004.  
Clinical records dated from October 2004 to December 2004 
show that his history was considered to be significant for 
GERD.  These records show that he reported that his symptoms 
were uncontrolled, although he denied experiencing dysphagia, 
weight loss, or blood in his stools.  His medication was 
changed from ranitidine to omeprazole, in effort to alleviate 
his symptoms.

A December 2004 report of examination associated with a Gulf 
War Registry examination shows that the Veteran reported 
experiencing dyspepsia related to eating certain foods.  He 
was unsure whether the medication he had been prescribed was 
helping.  Laboratory testing revealed no evidence of anemia.  
The assessment was GERD.

Clinical records dated from December 2004 to January 2009 
show treatment for continued complaints of symptomatology 
associated with GERD that examining physicians considered to 
be uncontrolled.  In December 2008, the Veteran admitted that 
he had not been taking his prescribed medication, and that he 
had been having a lot of difficulty with dysphagia.  His 
symptoms worsened with reclining.  He stated that he did not 
go to bed with an empty stomach.  He was instructed to resume 
omeprazole.  These records also show that the Veteran's 
weight remained stable.

The Veteran underwent VA examination in January 2009.  At the 
time of the examination, he reported current symptoms 
including epigastric burning with a sour taste in his mouth, 
accompanied by nausea but not vomiting.  He stated that he 
was currently taking omeprazole, which did not help.  His 
symptoms occurred daily, and generally lasted from one to two 
hours.  He stated that he watched his diet.  

His weight had reportedly been stable.  He denied 
experiencing melena and hematemesis, as well as substernal 
pain, arm pain, or shoulder pain related to GERD.  He also 
denied hospitalizations or trips to the emergency room as a 
result of his GERD with hiatal hernia.  He stated that he had 
not had any problems with anemia, and denied missing any days 
from work as a result of his gastrointestinal problems.  The 
assessment was GERD.

There are no clinical records dated after the January 2009 VA 
examination pertaining to gastrointestinal problems.  Records 
post-dating the examination also do not demonstrate any 
fluctuations in weight or findings of anemia.

In this case, the evidence shows that the Veteran experiences 
recurrent gastroesophageal reflux disease symptoms, including 
abdominal pain, occasional nausea, dysphagia, reflux, 
regurgitation and associated indigestion.  However, there is 
no medical evidence of substernal or arm or shoulder pain, 
vomiting, material weight loss, or hematemesis or melena with 
moderate anemia, as is required for a higher rating of 30 
percent, nor has the Veteran claimed to experience such 
symptoms.  None of the evidence indicates that his disability 
is productive of symptoms approaching considerable impairment 
of health.  

In this regard, the January 2009 VA examiner found the 
Veteran is fully employed with no significant effects on his 
occupational and other daily activities from his GERD with 
hiatal hernia.  The January 2009 report of VA examination 
notes that the Veteran was employed full-time, with no time 
lost from work due to his GERD.  The examiner affirmed the 
Veteran has GERD, but found the GERD disability has neither 
significant effects on his occupational activities nor his 
other usual daily activities.  The Veteran also denies 
vomiting, and shows no material weight loss or anemia, or 
other symptoms productive of severe impairment of health.  
Accordingly, the Board finds that he is not entitled to a 
rating in excess of 10 percent under this diagnostic code.  
38 C.F.R. § 4.114, DC 7346.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  Again, the Schedule contemplates the Veteran's 
symptomatology, which consists of nausea, dysphagia, reflux, 
regurgitation and indigestion.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
service connection became effective, the Veteran's GERD with 
hiatal hernia has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Genitourinary Disabilities

The Veteran seeks initial compensable disability ratings for 
each of his genitourinary disabilities:  left inguinal 
hernia, residuals of a left orchiectomy, and a right 
epididymal cyst.

1.  Left Inguinal Hernia

The Veteran's left inguinal hernia, status post 
herniorrhaphy, is rated noncompensably disabling under DC 
7338.  Diagnostic Code 7338 provides for a noncompensable 
rating where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  A noncompensable evaluation 
is also warranted where the inguinal hernia is not operated, 
but is remediable.  A 10 percent evaluation is warranted for 
a postoperative recurrent hernia that is readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small recurrent postoperative hernia, or 
an unoperated irremediable hernia, which is not well 
supported by a truss or is not readily reducible.  A maximum 
60 percent evaluation is warranted for a large postoperative 
recurrent hernia which is considered inoperable, which is not 
well supported under ordinary conditions, and which is not 
readily reducible.  38 C.F.R. § 4.114, DC 7338.  

The Veteran's service treatment records show that he 
underwent a left inguinal herniorrhaphy in June 1987.  
Service treatment records post-dating the surgery show that 
there was no recurrence of the hernia.

The Veteran underwent VA examination in November 2003, in 
conjunction with his retirement from active service.  At the 
time of the examination, he reported no current symptoms 
related to the hernia, or repair of the hernia.  He described 
no functional impairment resulting from the condition, and no 
time lost from work since the incurrence and repair of the 
hernia.

Physical examination of the abdomen revealed no evidence of 
an inguinal or ventral hernia.  The abdomen was not tender to 
palpation.  There was a level scar present at the left groin, 
measuring about 7.0 cm by 0.20 cm.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion resulting from the 
scar.  The diagnosis was status post left inguinal 
herniorrhaphy with a residual of a well-healed 7.0 cm scar.

Clinical records dated since June 1987 show that there has 
been no recurrence of the hernia.  These records also show 
that the Veteran did not complain of or seek treatment for 
his left inguinal hernia, status post herniorrhaphy.

The Veteran underwent an additional VA examination in January 
2009.  At the time of that examination, the Veteran again 
denied experiencing any problems related to the inguinal 
hernia and repair.  He stated that there had been no 
recurrence, and he did not wear a truss or belt.  He denied 
experiencing any problems with the surgical scar.

Physical examination revealed no evidence of any current 
inguinal hernia.  There was a superficial surgical scar, 
measuring approximately 4 cm.  Its texture was smooth, and it 
did not affect the underlying tissue.  It was not unstable.  
There was no inflammation, edema, or keloid formation.  There 
were no functional limitations related to the scar.  The scar 
was determined to affect less than 1 percent of the body, and 
0 percent of exposed areas.  The impression was status post 
left inguinal hernia repair with no residuals.

The evidence does not support a compensable rating for the 
Veteran's left inguinal hernia, status post herniorrhaphy.  
There is no evidence of a postoperative recurrent left 
inguinal hernia, readily reducible and well supported by 
truss or belt, as is required for a 10 percent rating under 
38 C.F.R. § 4.114, DC 7338, and nor does the Veteran so 
contend.  Accordingly, an increased rating may not be awarded 
under DC 7338. 

Neither is the Veteran entitled to an increased rating based 
upon the postoperative scar.  On each examination, the 
Veteran was observed to have a scar in the left inguinal area 
that measured 7 cm or less in length and 0.2 cm in width.  
The scar was well-healed, normal in color, and nontender.  It 
did not affect the functioning of the affected area.  
38 C.F.R. § 4.118 Diagnostic Codes 7801-7805 (2009) do not 
allow for the assignment of a compensable rating in this case 
because the evidence does not show that the scar is deep, 
causes limited motion, is 144 square inches or greater, is 
unstable and superficial, or is superficial and painful on 
examination.  38 C.F.R. § 4.118 DCs 7801-7805 (2009).  

In reaching this determination, the Board notes that the 
regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

There is no indication that the disability resulting from the 
left inguinal hernia reflects so exceptional or unusual a 
disability picture as to warrant the assignment of a 
compensable rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1). The disabilities are essentially asymptomatic; 
hence, there is no symptomatology outside of that 
contemplated by the Schedule.  38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected left inguinal hernia, status post 
herniorrhaphy, has been no more than 0 percent disabling 
since service connection became effective.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Residuals of a Left Orchiectomy

The Veteran's residuals of a left orchiectomy are rated 
noncompensably disabling under DC 7524, which pertains to the 
removal of a testis.  38 C.F.R. § 4.115b, DC 7524.

Under DC 7524, the removal of one testis warrants a 
noncompensable rating, while the removal of both testes 
warrants a 30 percent rating.  Id.  In cases of the removal 
of one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.  38 C.F.R. § 4.115b, DC 7524, Note.

In addition to compensation pursuant to the schedular rating 
criteria, special monthly compensation is available for loss 
of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350 (2009).  Specifically, the removal 
of a testicle is included among the criteria for special 
monthly compensation. Id.  In a May 2004 rating decision, the 
RO granted the Veteran special monthly compensation on 
account of the anatomical loss of a creative organ.  This 
issue is not in appellate status.

The Veteran's service treatment records demonstrate that in 
June 1987, he underwent a left orchiectomy with excision of 
spermatic cord due to an atrophic left testicle associated 
with testicular torsion secondary to a left inguinal hernia.  
There is no evidence in the service treatment records that 
there were any complications associated with the surgery.

On VA examination in November 2003, conducted in conjunction 
with the Veteran's retirement from active service, the 
Veteran reported that he urinated approximately five times 
per day at intervals of three hours, and twice during the 
night at intervals of three hours.  He denied experiencing 
difficulty starting urination, and denied experiencing 
urinary incontinence.  He also stated that he did not have 
impotence.  He denied experiencing any functional impairment 
as a result of the orchiectomy.  He stated that he had not 
lost time from work since the orchiectomy.  Physical 
examination revealed an absent left testis.  The examiner did 
not report voiding dysfunction or renal dysfunction.

Clinical records post-dating the Veteran's retirement from 
service show that the Veteran did not complain of or seek 
treatment for the residuals of his left orchiectomy.

The Veteran underwent an additional VA examination in January 
2009.  At the time of that examination, the Veteran stated 
that he occasionally got up once at night to urinate, and 
that he urinated seven to eight times per day, on average.  
He denied experiencing incontinence, pad use, requiring the 
use of a catheter, dilations, or the use of urologic 
appliances.  He similarly denied a history of renal 
insufficiency, renal colic, bladder stones, nephritis, and 
hospitalizations for urologic disease or malignancy.  
Physical examination revealed an absent left testis.  The 
examiner did not diagnose voiding dysfunction or renal 
dysfunction.

A compensable rating for the removal of a testis is warranted 
only where there is absence or nonfunctioning of the other 
testis unrelated to service.  Here, the evidence clearly 
demonstrates that the Veteran's right testis is present and 
without abnormality.  Thus, he is not entitled to a 
compensable 30 percent rating pursuant to DC 7524.  The 
evidence of record also demonstrates no residuals of the left 
orchiectomy apart from the absence of the left testis, such 
that he may not be awarded a compensable rating based upon 
residuals or complications of the procedure.  As such, a 
compensable rating for the residuals of a left orchiectomy is 
not warranted.

There is no indication that the disability resulting from the 
left orchiectomy reflects so exceptional or unusual a 
disability picture as to warrant the assignment of a 
compensable rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence demonstrating that the 
disability results in either marked interference with 
employment, frequent, or indeed, any periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  As such, the 
Board is not required to remand the claim for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected residuals of the left orchiectomy have been 
no more than 0 percent disabling since service connection 
became effective.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
3.  Right Epididymal Cyst

The Veteran's right epididymal cyst is rated noncompensably 
disabling under DC 7599-7529.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27.  In this case, the RO 
determined that the diagnostic code most analogous to the 
Veteran's disability was 7529, which pertains to benign 
neoplasms of the genitourinary system.  That diagnostic code 
provides that benign neoplasms of the genitourinary system 
are to be rated as voiding or renal dysfunction, whichever is 
dominant.  38 C.F.R. § 4.155b, DC 7529.   

In this case, there is no evidence of renal dysfunction.  The 
Veteran has not been diagnosed with renal insufficiency, 
renal colic, or nephritis, and laboratory testing has 
consistently revealed no evidence of renal dysfunction.  
Thus, the Veteran's right epididymal cyst will be rated based 
upon the diagnostic criteria pertaining to voiding 
dysfunction.

Voiding dysfunction is ratable under the three subcategories 
of urine leakage, urinary frequency, and obstructed voiding.  
38 C.F.R. § 4.115a (2009).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second);
(3) recurrent urinary tract infections 
secondary to obstruction;
(4) stricture disease requiring periodic 
dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

On VA examination in November 2003, prior to the Veteran's 
retirement from active service, he was observed to have a 
right epididymal cyst, measuring 1 cm in diameter.  He did 
not complain of any symptomatology related to the cyst.  When 
questioned as to his urinary frequency, the Veteran stated 
that he urinated approximately five times per day at 
intervals of three hours, and twice during the night at 
intervals of three hours.  He denied experiencing difficulty 
starting urination, and denied experiencing urinary 
incontinence.  He also stated that he did not have impotence.  
Based upon the symptomatology reported by the Veteran, the 
examiner did not diagnose voiding dysfunction.

Clinical records post-dating the Veteran's retirement from 
service show that the Veteran did not complain of or seek 
treatment for his right epididymal cyst.

The Veteran underwent an additional VA examination in January 
2009.  At the time of that examination, the Veteran stated 
that he occasionally got up once at night to urinate, and 
that he urinated seven to eight times per day, on average.  
He denied experiencing incontinence, pad use, requiring the 
use of a catheter, dilations, or the use of urologic 
appliances.  He similarly denied a history of renal 
insufficiency, renal colic, bladder stones, nephritis, and 
hospitalizations for urologic disease or malignancy.  He 
stated that his genitourinary symptoms did not have any 
impact on his daily occupation.  Physical examination 
revealed a right epididymal cyst.  The examiner did not 
diagnose voiding dysfunction or renal dysfunction.

The evidence of record does not demonstrate voiding 
dysfunction in the form of compensable urine leakage, or 
obstructed voiding.  On each examination, the Veteran denied 
having any incontinence, and denied having to use pads.  He 
similarly denied having difficulty beginning urination or 
requiring the use of catheters.  Neither does the Veteran 
void every two or three hours during the day or three to four 
times during the night.  In the absence of such 
manifestations, a compensable rating is not warranted.  38 
C.F.R. § 4.31 (2009).  

There is no indication that the disability resulting from the 
right epididymal cyst reflects so exceptional or unusual a 
disability picture as to warrant the assignment of a 
compensable rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence demonstrating that the 
disability results in either marked interference with 
employment, frequent, or indeed, any periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  As such, the 
Board is not required to remand the claim for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected right epididymal cyst has been no more than 
0 percent disabling since service connection became 
effective.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  To 
the contrary, the Veteran has reported on each examination, 
including at the most recent examination in January 2009, 
that he is currently employed on a full time basis and that 
his service-connected disabilities do not significantly 
impact his occupational functioning and have not required 
that he take any time off from work.  

While he has work-related duty restrictions related to his 
cervical spine disability, he has not contended, and the 
evidence of record does not demonstrate, that his service-
connected disabilities either singly or jointly prohibit him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  Accordingly, the Board concludes that 
the Veteran in this case has not raised a claim of 
entitlement to a TDIU rating and that referral for a TDIU 
rating is therefore not warranted.



ORDER

Service connection for a left wrist disability is denied.

Service connection for a left ankle disability is denied.

Service connection for nosebleeds is granted.

Service connection for headaches is granted.

An initial rating higher than 20 percent for a cervical spine 
disability is denied.

An increased initial rating of 20 percent, but no higher, for 
a left shoulder disability is granted.

An initial compensable rating for a right knee disability is 
denied.

An initial compensable rating for a left knee disability is 
denied.

An initial compensable rating for a right ring finger 
disability is denied.

An initial rating higher than 10 percent for GERD with hiatal 
hernia is denied.

An initial compensable rating for a left inguinal hernia, 
status post herniorrhaphy, is denied.

An initial compensable rating for the residuals of a left 
orchiectomy is denied.

An initial compensable rating for a right epididymal cyst is 
denied.





REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
sleep disorder and entitlement to an increased initial rating 
for a lumbar spine disability.

The Veteran contends that he is entitled to service 
connection for a sleep disorder that initially manifested 
during his period of active service.  A review of his service 
treatment records reflects that on examination in September 
2003, prior to his separation from service, the Veteran 
complained of frequent trouble sleeping.  He stated that he 
generally got approximately three and one-half hours of sleep 
per night, and that he consistently tossed and turned in bed 
at night.  No specific diagnosis of a sleep disorder was made 
at that time.  The remainder of the Veteran's service 
treatment records is silent as to complaints or findings of 
sleep problems.

Post-service clinical records demonstrate that the Veteran 
reported experiencing difficulty sleeping in connection with 
both pain related to his service-connected orthopedic 
disabilities and in relation to a nonservice-connected 
psychiatric disorder that caused him to ruminate at night.  
He has been diagnosed with insomnia, for which he has been 
prescribed medication.  The record also reflects that he has 
taken over-the-counter sleep aids, with little relief.

In the April 2008 remand, the Board instructed the AMC to 
schedule the Veteran for an examination with a specialist in 
neurology/psychiatry to determine the etiology of his sleep 
disturbance.  The examining neurologist/psychiatrist was 
specifically asked to determine whether the Veteran's 
symptoms of sleep disturbance were attributable to any known 
diagnosis.  

The Veteran underwent general VA examination in January 2009, 
as a result of which the examiner determined that the Veteran 
should be referred to mental health for evaluation of his 
sleep disorder.  In February 2009, the Veteran underwent VA 
psychiatric examination, as a result of which he was 
diagnosed with posttraumatic stress disorder (PTSD).  The 
psychiatric examiner did not specifically address the 
Veteran's complaints of sleep disturbance, or the etiology of 
such complaints.  

Because the examiner declined to offer an etiological opinion 
with respect to the Veteran's complaints of sleep 
disturbance, and the etiology of the Veteran's sleep 
disturbance remains unclear to the Board, a remand for an 
additional opinion is necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Inasmuch as the Veteran's sleep 
disorder may be a symptom of his pending claim of entitlement 
to service connection for a psychiatric disorder, the Board 
additionally concludes that the claim of entitlement to 
service connection for a sleep disorder is inextricably 
intertwined with the pending claim of entitlement to service 
connection for a psychiatric disorder.  For this reason, the 
Board will defer adjudication of the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Next, with respect to the claim of entitlement to an 
increased initial rating for a lumbar spine disability, 
federal records remain outstanding, such that an additional 
remand with respect to this issue is required.  In the April 
2008 remand, the Board instructed the AMC to obtain records 
from the United States Postal Service (USPS) associated with 
an October 2004 decision of the USPS that tentatively found 
that the Veteran was medically unable to perform the duties 
of a rural postal carrier as a result of his herniated lumbar 
disc.  One remand, the records were not requested.  Because 
the records associated with the USPS decision may include 
records that are pertinent to the Veteran's claim for an 
increased rating for his lumbar spine disability, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the USPS and request that 
agency to provide a copy of the decision 
tentatively finding that the Veteran was 
medically unable to perform the duties of 
a rural postal carrier as a result of his 
herniated lumbar disc, as well as the 
medical records upon which the decision 
was based.  If the USPS is not in 
possession of the decision made by the 
Office of Personnel Management (OPM) on 
this issue, the AMC should separately 
contact OPM for a copy of their decision 
on the issue, and the records upon which 
the decision was based.

2.  Schedule the Veteran for an 
examination with a psychiatrist or 
neurologist for the purpose of 
ascertaining the etiology of the 
Veteran's sleep disturbance.  The 
examiner must review the claims file and 
state that the claims file was reviewed 
in the report.  All indicated tests 
should be performed, and all findings 
reported in detail.  The examiner should 
provide opinions as to the following:

	a.  Does the symptomatology 
described by the Veteran meet the 
criteria for a diagnosis of 
primary insomnia?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's insomnia was incurred or 
had its clinical onset during his 
period of active service?  In 
determining whether the Veteran's 
sleep disorder was incurred during 
his active service, the examiner 
must consider the Veteran's 
statements regarding continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's 
report of in-service injury and 
instead relied upon the lack of 
evidence in the service medical 
records to provide a negative 
opinion).

b.  If the symptomatology 
described by the Veteran does not 
meet the criteria for a diagnosis 
of primary insomnia, is the 
Veteran's insomnia attributable to 
a known medical, psychiatric, or 
environmental cause?  If the sleep 
disorder is attributable to a 
known medical or psychiatric 
cause, is the medical or 
psychiatric cause itself 
attributable to the Veteran's 
period of active service?  

c.  If the sleep disorder is not 
singularly attributable to a known 
medical or psychiatric cause, the 
examiner should state whether the 
sleep disorder is aggravated 
(permanently worsened) as a result 
of any known medical or 
psychiatric disorder, including 
pain associated with the Veteran's 
service-connected orthopedic 
disabilities.

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided.

3.  If any benefit sough on appeal 
remains denied, issue a supplemental 
statement of the case.  Then, return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


